        Case 3:17-cr-00622-W Document 17 Filed 10/31/19 PageID.36 Page 1 of 1




 1

 2
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        Case No. 17CR622-W
11
                       Plaintiff,
12                                                    ORDER
               V.
13
     ABDULLAH! AHMED ABDULLAH!,
14
                       Defendant.
15

16
           PURSUANT TO THE JOINT MOTION of the parties, the Court hereby orders the
17
     motion setting date be continued from November 4, 2019 as a Status Hearing on December
18
     9, 2019 at 9:00 am.
19
           Time is excluded under the Speedy Trial Act.
20

21   IT IS SO ORDERED.
22
23

24
     DATED:
                                                                   -/MU-
                                                      HON. THOM~WHEL
                                                      United States District Judge

25

26
27

28
                                                1
